Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record mailed on 9/27/2021 is withdrawn, renumbering of claims is not in need.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the optical imaging lens satisfying the conditional equations TTL/EFL<1.000, BFL/T3<5.600, ALT/T1<3.600 as set forth in the claimed combination.  
Hsu et al (US 2015/0212290 A1) discloses an optical imaging lens (Fig. 2) comprising first (110), second (120), third (130), fourth (140) and fifth (150) lens elements arranged from an object side to an image side (at 170) in the given order along an optical axis of said optical imaging lens, each of said first, second, third, fourth and fifth lens elements having an object-side surface facing toward the object side to allow imaging rays to pass through and an image-side surface facing toward the image side to allow the imaging rays to pass through (see the imaging rays traveling from left to right of Fig. 2), wherein:
said image-side surface of said first lens element has a concave portion (112) in a vicinity of the optical axis of said first lens element (110);
said object-side surface of said second lens element has a convex portion(121) in a vicinity of the optical axis of said second lens element (120);

said fourth lens element has positive refractive power and said object-side surface of said fourth lens element has a concave portion (141) in a vicinity of a periphery of said fourth lens element (140); and
the optical imaging lens comprises no other lenses having refracting power beyond the five lens elements (160 has no power).
However, the prior art does not discloses the conditional equations TTL/EFL<1.000, BFL/T3<5.600, and ALT/T1<3.600 as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







10/1/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872